COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-485-CR

  
EX 
PARTE                                                                             APPELLANT

TAMI 
HOLLAND LEACH
 
----------
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant's First Amended Motion To Dismiss.” The motion 
complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of this 
court having been delivered before we received this motion, we grant the motion 
and dismiss the appeal. See id.; Tex. 
R. App. P. 43.2(f).
 
  
                                                                  PER 
CURIAM

  
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
March 4, 2004.


NOTES
1.  
See Tex. R. App. P. 47.4.